DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-6, 9, 11, 12, 14 and 17-45 are pending in the application.  Claims 7, 8, 10, 13, 15 and 16 are cancelled.
Priority
	This application is a continuation of U.S. Patent Application No. 16/205,553, filed 11/30/2018, which is continuation of U.S. Patent Application No. 15/717,185, filed 09/27/2017 and claims priority to U.S. Provisional Patent Application No. 62/402,280, filed 09/30/2016.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of formula (I), pharmaceutical compositions and kits comprising the compounds, methods of regulating one or both P2X3 or P2X2/3, and methods of treating pain and respiratory dysfunction by administration of the compounds are novel and unobvious over the prior art.  The closest prior art is found in WO 2010118367 A2, which (p. 159 Table 35 Entry 2) discloses an analogous compound of structural formula:

    PNG
    media_image1.png
    259
    242
    media_image1.png
    Greyscale
.  However, the compound fails to meet the limitations of the current claims, as the pyrrolidine-1-yl group corresponding to position R7 does not lie within the set of groups recited in the current claims.  There is no teaching, suggestion or motivation in the cited prior art or its combination with any other prior art of record for the claimed compounds of formula (I), pharmaceutical compositions and kits comprising the compounds, methods of regulating one or both P2X3 or P2X2/3, and methods of treating pain and respiratory dysfunction by administration of the compounds.

Conclusion
Claims 1-6, 9, 11, 12, 14 and 17-45, renumbered 1-39 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625